ORDER
The movant was suspended from the practice of law by order entered April 27, 1990, for having failed to comply with Continuing Legal Education requirements and for having failed to pay dues. The movant having applied for restoration to membership, having paid the delinquent dues for past years, and having obtained the necessary Continuing Legal Education credits, and the application for restoration having been approved by the Continuing Legal Education Commission and the Kentucky Bar Association Board of Governors, it is ORDERED that the movant, Michael J. Leatherman, subject to payment of the current year’s dues, is restored to membership in the Kentucky Bar Association.
All costs incurred in excess of the filing fee shall be paid by the movant.
All sitting. All concur.
ENTERED: November 21, 1991.
/s/Robert F. Stephens
Chief Justice